          Case 1:20-cv-01566-TJK Document 22-1 Filed 08/03/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
CITY OF CHICAGO,                             )
                                             )
       Plaintiff,                            )
                                             )
               v.                            ) Case No. 1:20-cv-01566 (TJK)
                                             )
ALEX M. AZAR, in his official capacity, U.S. )
DEP’T OF HEALTH AND HUMAN                    )
SERVICES, SEEMA VERMA, in her official       )
Capacity, and CENTERS FOR MEDICARE AND )
MEDICAID SERVICES,                           )
                                             )
       Defendants.                           )
__________________________________________)

                                   [PROPOSED] ORDER


         Upon consideration of Defendants’ Unopposed Motion for an Expansion of the Page

Limitations, it is hereby ORDERED that the motion is GRANTED. Defendants’ reply

memorandum should not exceed thirty pages.


SO ORDERED.




Dated:
                                                  HON. TIMOTHY J. KELLY
                                                  U.S. District Court Judge




                                              1
